PER CURIAM.
Petitioner is granted a belated appeal of the September 12, 2014 judgments and sentences entered in Bradford County Circuit Court case numbers 04-2014-CF-367-A and 04-2014-CF-00051-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. See Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
SWANSON, OSTERHAUS, and KELSEY, JJ., concur.